Citation Nr: 1047664	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for Hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from October 1969 to 
October 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Veteran presented testimony at a Board hearing chaired by the 
undersigned Veterans Law Judge, sitting at the RO, in January 
2008.  A transcript of the hearing is associated with the claims 
file.

In April 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a letter dated in January 2008, the Veteran's private 
physician, Dr. S.D. Taus, stated that he had been treating the 
Veteran for over 25 years and that, based on his continuity of 
symptomatology, it was probable and more likely than not that his 
continuing symptoms and present day problems with hepatitis C are 
connected to his military service.  In a June 2009 letter, Dr. 
Taus described the Veteran's reports of fatigue and pain in 
service and after service, as well as his eventual diagnosis of 
hepatitis C in 1996.  He asserted that the Veteran "has not 
engaged in any behavior where he might have contracted the 
Hepatitis C virus."  Dr. Taus concluded that it was highly 
probably and more likely as not that the Veteran's hepatitis C 
was contracted due to immunization by means of jet gun injectors 
in service.  

In a July 2010 letter, Dr. Taus nominally supported his assertion 
as to transmission through air gun injectors by noting a case in 
Egypt were hepatitis C was transmitted through multiple use of 
needles.  However, this is not the method of transmission alleged 
in the Veteran's case.  Dr. Taus further noted that Hepatitis B 
was known to have been transmitted by air gun injectors.  
However, Hepatitis B is not the condition diagnosed in this case.  

Similarly, a July 2010 letter from Dr. E.S. Yang states that, 
based on a review of the Veteran's history and risk factors, it 
seems likely, or more than likely, that he contracted hepatitis C 
as a result of receiving immunizations with a multi-use jet gun 
injector.  Again, he cited to cases in which Hepatitis B had been 
transmitted by use of air guns.  

The Veteran was afforded a VA examination in May 2010, and the 
examiner essentially pointed to the lack of documentation of the 
use of air guns during inoculations, but did not provide any 
information as to the likelihood of transmission of hepatitis C 
by means of such air guns.  

In sum, the record contains conflicting opinions regarding 
etiology, but no opinion adequately explores the proposed method 
of transmission and the likelihood that hepatitis C could be, or 
would likely be, transmitted through use of air guns.  

The VCAA and its implementing laws and regulations provide, 
generally, that a remand for an opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that such claimant suffered an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4) (2010).  

Here, the Board concludes that there is insufficient medical 
evidence to reach a decision on the claim, and an additional 
medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a specialist in 
infectious diseases regarding the likely 
etiology of the Veteran's hepatitis C.  The 
claims folder must be made available to the 
specialist.  

The infectious disease specialist should 
review the evidence, including the prior 
opinions offered on this subject.  For 
purposes of the opinion, it may be conceded 
that the Veteran received inoculations 
through use of an air gun injector, even 
though there is no documentation of this 
assertion.  

The specialist should state whether there is 
a probability of at least 50 percent that the 
Veteran's hepatitis C was transmitted by use 
of air gun or jet gun inoculations received 
in service.  The basis for any conclusions 
reached should be explained in terms of the 
medical evidence, the Veteran's assertions, 
and generally accepted medical principles.  

2.  Readjudicate the remanded claim, 
considering all evidence received since the 
May 2010 supplemental statement of the case.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


